Citation Nr: 1433947	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  11-08 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for generalized anxiety disorder, to include the question of whether a reduction in the rating for that disorder, from 70 to 50 percent, effective March 1, 2010, was proper.

2.  Entitlement to restoration of a total disability rating based on individual unemployability due to service-connected disability (TDIU), to include the question of whether termination of TDIU, effective March 1, 2010, was proper.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from July 1992 to December 1995.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2009 rating decision in which the RO reduced the rating in effect for service-connected generalized anxiety disorder from 70 to 50 percent, effective March 1, 2010, and terminated the Veteran's award of TDIU, effective the same date.  In January 2010, the Veteran filed a notice of disagreement (NOD) wherein he asserted that his generalized anxiety disorder had not improved; but, in fact, had worsened.  A statement of the case (SOC) was issued in March 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month.

Regarding the current characterization of the Veteran's appeal, the Board notes that a claimant is presumed to seek the maximum available benefit for a disability.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); AB v. Brown, 6 Vet. App. 35, 38 (1993).  As noted above, in his January 2010 NOD, the Veteran asserted that his generalized anxiety disorder had worsened.  Thus, the Veteran is not only appealing the reduction of the rating for that disorder, and the termination of his award of TDIU, but is also seeking a higher rating for his disorder, and restoration of TDIU.  As such, the Board has characterized the appeal as encompassing both issues set forth on the title page.

In May 2010, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of that hearing is of record.

In June 2011, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is also of record. 

In April 2012, the Veteran submitted medical evidence directly to the Board, with a waiver of initial RO consideration of the evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2013).

The Board notes that, while the Veteran previously was represented by Disabled American Veterans, in September 2013, the Veteran granted a power-of-attorney in favor of a private attorney, Sean Kendall, with regard to the claims on appeal.  In March 2014, the undersigned granted the attorney's request for a 60-day abeyance period for submission of additional evidence in support of the claims.  

Subsequently, however, in late March 2014, the private attorney filed a motion to withdraw as the Veteran's representative, at the Veteran's request.  The undersigned granted the motion in May 2014, and the Veteran was notified of his right to obtain a new representative.  By response dated later that month, the Veteran indicated that he wished to represent himself.  As the Veteran has chosen not to appoint another representative, the Board now recognizes him as proceeding pro se in this appeal.

The Board notes that, in addition to the paper claims file, there is an electronic (Virtual VA) file associated with the Veteran's claims.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

For the reasons expressed below, the matters on appeal are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further AOJ action on the claims on appeal is warranted.

Records of the Veteran's treatment through the VA Medical Center (VAMC) in Pittsburgh, Pennsylvania, were last associated with the Veteran's claims file on May 21, 2010.  Evidence of record reflects that he has received relevant treatment since that time; specifically, in June, October, and December 2010.  Records of relevant treatment beyond December 2010 may also exist.

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain from the above-noted facility all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran since May 21, 2010.  The AOJ should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The AOJ should also obtain other Federal records.  It is clear from the evidence that the Veteran applied for disability benefits from the Social Security Administration (SSA) around 2001 based, at least in part, on psychiatric impairment, and that he pursued those benefits on appeal through at least 2009.

While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA is put on notice of the possible existence of relevant SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, the Board finds that the AOJ should obtain and associate with the claims file a copy of SSA's determinations on the claim, as well as copies of all medical records underlying those determinations, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal.  The AOJ's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  Adjudication of the matter of a higher rating for generalized anxiety disorder should include consideration of whether "staged" rating of the disability (assignment of different ratings for distinct periods of time, based on the facts found), pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007), is appropriate.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Pittsburgh VAMC any outstanding, pertinent records of evaluation and/or treatment of the Veteran since May 21, 2010.   Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  Request from SSA a copy of its determinations on the Veteran's claim for disability benefits, as well as copies of all medical records underlying those determinations.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

3.  Furnish the Veteran a letter requesting that he provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.

Clearly explain to the appellant that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

4.  If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159 (2013).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completing the requested actions, and any additional notification and/or development deemed warranted (to include a new examination, if warranted), adjudicate the claims on appeal in light of all pertinent evidence (to particularly include all that added to the claims file since the last adjudication of the claims) and legal authority (to include, with respect to the matter of a higher rating for generalized anxiety disorder, whether "staged" rating of the Veteran's disability, pursuant to Hart (cited above), is appropriate).

7.  If any benefit sought on appeal remains denied, furnish the Veteran an appropriate supplemental SOC (SSOC) that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).

